DETAILED ACTION
Response to Amendment
Receipt is acknowledged of an amendment to the claims of application #17011195 received on 11/30/2021. Claim 18 is amended. Claims 1-17 are left in original form. Claims 1-18 are pending. All pending claims are considered and examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (US 20120224743 A1) in view of Kiliccote (US 20060196950 A1).
Regarding claim 1, Rodriguez discloses (Fig. 12) a smartphone-based reader comprising the method of: using an augmented reality trigger in an image to initiate an augmented reality experience (¶284; ¶474; ¶608, ¶614).
Rodriguez does not explicitly disclose locating portions of Data Code arrange in a plurality of locations within the image, the Data Code being located through processing of information generated by the augmented reality trigger, and combining each of the Data Code portions for processing as a unified Data Code.
Kiliccote teaches (Fig. 14) teaches a method and system for creating and using redundant and high capacity barcodes comprising: locating portions of Data Code arrange in a plurality of locations within the image, the Data Code being located through processing of information generated by a trigger (¶57; sub-areas are found through the master finder pattern), and combining each of the Data Code portions for processing as a unified Data Code (¶57 - Composite barcode 1400 can further include sub-areas 1420 that each can represent a separate data chunk).
It would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention to provide the augmented reality trigger of Rodriguez as the composite barcode taught by Kiliccote in order to increase data and to aid in successfully recognizing and reliably decoding the barcode (Kiliccote: ¶47).
Regarding claim 2, Rodriguez modified by Kiliccote teaches the method of claim 1 and further teaches a data set including location information to locate each of the Data Code portions (Kiliccote: ¶57).
Rodriguez modified by Kiliccote, as applied to claim 1 above, does not explicitly teach wherein the augmented reality experience is stored in the data set.
Rodriguez teaches: sensing identification information (e.g., from an RFID or NFC chip on the device, or from a barcode or watermark on associated signage) (¶314
It would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention that since “In accordance with this second aspect, the augmented reality experience may be stored in a data set. The data set may be stored on a device such as smartphone, tablet computer or any other augmented reality enabled device. The data set may be stored in a cloud-based storage system” (see Specification, [0018]), the augmented reality trigger of Rodriguez modified by Kiliccote may be provided with payload identification information stored in the data set as taught by Kiliccote, or alternatively as an obvious variant, providing the payload of an alternate reality experience stored in the data set, in order to yield the expected result of providing the augmented reality experience along with the pose information (Rodriguez: ¶608, ¶614).
Regarding claim 3, Rodriguez modified by Kiliccote teaches the method of claim 2 above and further teaches wherein the data set includes information to combine the plurality of Data Code portions (Kiliccote: ¶60 - index).
Regarding claim 4, Rodriguez modified by Kiliccote teaches the method of claim 1 above and further teaches wherein the Data Code comprises a linear code (Rodriguez: ¶614 - barcode implies a code made of bars, as known in the art).  
Regarding claim 5, Rodriguez modified by Kiliccote teaches the method of claim 1 above and further teaches wherein the Data Code comprises a matrix code (Rodriguez: ¶614; Kiliccote: Fig. 14).  
Regarding claim 6, Rodriguez modified by Kiliccote teaches the method of claim 1 above and further teaches wherein the Data Code comprises a QR code (Rodriguez: ¶614).  
Regarding claim 7, Rodriguez modified by Kiliccote teaches the method of claim 1 above and further teaches wherein each of the Data Code portions are components of a composite Data Code (Kiliccote: ¶57 - composite
Regarding claim 8, Rodriguez modified by Kiliccote teaches the method of claim 1 above and further teaches wherein each of the Data Code portions comprise an independent Data Code (Kiliccote: ¶57 - individually self consistent). 
 Regarding claim 9, Rodriguez modified by Kiliccote teaches the method of claim 1 above and further teaches wherein the Data Code is arranged to blend into the image to minimize visual identification of the Data Code by a viewer (Rodriguez: ¶284 - watermark; Fig. 12).  
Regarding claim 10, Rodriguez modified by Kiliccote teaches the method of claim 1 above and further teaches wherein the augmented reality trigger comprises grid pattern information used to locate the Data Code (Kiliccote: ¶42-¶46 - rectangular; Fig. 14).  
Regarding claim 11, Rodriguez modified by Kiliccote teaches the method of claim 1 above and further teaches placing a device in a first location to locate the augmented reality trigger, initiating the augmented reality experience (Rodriguez: ¶612), locating each of the Data Code portions, combining the Data Code portions, and processing the Data Code while the device remains in the first location (Kiliccote: ¶57).  
Regarding claim 12, Rodriguez discloses:
using an augmented reality trigger within the image to initiate an augmented reality experience (¶284; ¶474; ¶608, ¶614).
Rodriguez does not explicitly disclose locating Data Code in an image; processing the Data Code, wherein the augmented reality experience includes a location information of the Data Code.  
Kiliccote teaches: locating Data Code in an image; processing the Data Code, wherein a trigger includes a location information of the Data Code (¶57).  
It would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention to provide the augmented reality trigger of Rodriguez as the composite barcode taught by Kiliccote: ¶47).
Regarding claim 13, Rodriguez modified by Kiliccote teaches the method of claim 1 and further teaches the data set including the location information to locate the Data Code (Kiliccote: ¶57).
Rodriguez modified by Kiliccote, as applied to claim 12 above, does not explicitly teach wherein the augmented reality experience is stored in a data set.
Rodriguez teaches: sensing identification information (e.g., from an RFID or NFC chip on the device, or from a barcode or watermark on associated signage) (¶314).
It would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention that since “In accordance with this second aspect, the augmented reality experience may be stored in a data set. The data set may be stored on a device such as smartphone, tablet computer or any other augmented reality enabled device. The data set may be stored in a cloud-based storage system” (see Specification, [0018]), the augmented reality trigger of Rodriguez modified by Kiliccote may be provided with payload identification information stored in the data set as taught by Kiliccote, or alternatively as an obvious variant, providing the payload of an alternate reality experience stored in the data set, in order to yield the expected result of providing the augmented reality experience along with the pose information (Rodriguez: ¶608, ¶614).
Regarding claims 14-17, Rodriguez modified by Kiliccote teaches the method of claim 12 above and claims 14-17 are directed to similar limitations as in claims 4-5 and 9-10 above respectively and therefore rejected by the same reasoning.
Regarding claim 18, Rodriguez discloses:
placing a device in a first location (¶612);
performing a scan of an image to read an augmented reality trigger (¶612);
¶284; ¶474; ¶608, ¶614).
Rodriguez does not explicitly disclose performing a scan of an image to also read a Data Code within the image; processing information contained in the Data Code, wherein location information of the Data Code within the image is generated by the augmented reality trigger such that the device can locate the Data Code during the scan from the first location.
Kiliccote teaches: performing a scan of an image to read a Data Code within the image; processing information contained in the Data Code, wherein location information of the Data Code within the image is generated by a trigger such that the device can locate the Data Code during the scan from the first location (¶57).
It would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention to provide the augmented reality trigger of Rodriguez as the composite barcode taught by Kiliccote in order to increase data and to aid in successfully recognizing and reliably decoding the barcode (Kiliccote: ¶47).
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Rodriguez discloses scanning an augmented reality trigger (¶284) and displaying an augmented reality experience (¶474, ¶608, ¶614). ¶432). Killiccote teaches utilizing a master finder pattern to combine sub-areas of a composite barcode (¶57). The motivation stated by the Office Action for combining the teachings of Killiccote to the augmented reality trigger Rodriguez is in order to increase data and to aid in successfully recognizing and reliably decoding the barcode (Kiliccote: ¶47). This is because when the detected multiple indicia are utilized as a composite barcode to trigger an augmented reality experience, an advantage of increased data is given to the augmented reality trigger. Therefore, Applicant’s argument is not persuasive.
In response to applicant's arguments against the references individually (“Killiccote is entirely silent about using the master finder pattern 1410 as a trigger to initiate an augmented reality experience as required by the independent claims of the present application. Rodriguez does not teach or disclose any methods to locate and identify portions of a Data Code arranged within an image.”), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As no arguments are persuasive, the rejection of claims 1-18 are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898. The examiner can normally be reached Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C LY/               Primary Examiner, Art Unit 2887